Citation Nr: 1242801	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  10-35 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased rating for migraine headaches, evaluated as noncompensable prior to January 26, 2009, and as 10 percent disabling from January 26, 2009.

2.  Entitlement to an increased rating for irritable bowel syndrome, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran had active military service from December 1993 to August 1999.

These matters come before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In October 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.   

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest ratings possible, the evidence of record does not suggest that she is unemployable due to service-connected disability(ies) (TDIU).  To the contrary, the evidence reflects that the Veteran is employed fulltime as an accounting technician for the U.S. Post Office, and infrequently misses work due to her service-connected disabilities.  Therefore, the question of entitlement to a TDIU is not currently before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

On October 13, 2010, prior to certification of the appeal to the Board, the appellant notified VA, through her representative, that a withdrawal of the issue of entitlement to service connection for residuals of a neck injury was requested.  Accordingly, the Board does not have jurisdiction to review the claim.



FINDINGS OF FACT

1.  The competent and credible lay evidence of record reflects that the Veteran, throughout the rating period on appeal, experiences migraines with characteristic prostrating attacks occurring at least once a month over the last several months; however, these migraines have not demonstrated to be completely prostrating.  

2.  The Veteran's gastrointestinal disability is primarily productive of moderate irritable bowel syndrome with frequent episodes of diarrhea and cramping with abdominal distress; severe irritable bowel syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress has not been shown or more nearly approximated.  


CONCLUSIONS OF LAW

1.  Throughout the rating period on appeal, the criteria for a 30 percent evaluation, and no higher, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107, 38 C.F.R. §§ 3.02, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2012).

2.  The criteria for a rating in excess of 10 percent for irritable bowel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.114, Diagnostic Code 7319 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection" claim, to include an increased rating claim. 

In VA correspondence to the Veteran dated in April 2009, the Veteran was informed of what evidence was required to substantiate the claims, of her and VA's respective duties for obtaining evidence, and of the criteria for award of an effective date and disability rating.  

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudications denying the claims, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  The Veteran has been provided with every opportunity to submit evidence and argument in support of her claims, and to respond to VA notices. 

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case. 

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, VA medical records, and the statements of the Veteran and her relative in support of her claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  

VA examinations were obtained in April 2009, June 2010, and June 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations are adequate.  The examination reports include the Veteran's statements regarding her symptoms and their frequency.  As the Veteran is competent to report her symptoms, and as the frequency of the symptoms cannot be duplicated in an examination, another examination report would not assist the Board in its adjudication.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claims.  Essentially, all available evidence that could substantiate the claim has been obtained. 


II.  Claims for Higher Ratings

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period. 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008). 

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

While the Veteran is competent to offer evidence as to the visible symptoms or manifestations of a disease or disability, his belief as to its current severity under pertinent rating criteria or the nature of the service-connected pathology is not probative evidence.  Layno v. Brown, 6 Vet. App. at 470 (1994); Grottveit v. Brown, 5 Vet. App. at 92-93 (1993).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.

A. Migraine Headaches

The Veteran seeks an increased rating for her service-connected migraine headaches.  By way of history, the Veteran filed her current claim for an increased rating in October 2008, at which time her migraine headaches were rated as noncompensable.  In a May 2009 rating decision, the RO increased her rating to 10 percent disabling effective January 26, 2009, the date of a VA nurse practitioner note which showed that her symptoms increased in severity.  As such, the Board will assess the propriety of the noncompensable rating assigned prior to January 26, 2009, as well as the propriety of the 10 percent rating assigned since January 26, 2009.  

As mentioned above, the Veteran filed her claim for an increased rating in October 2008, at which time she indicated that she experienced at least 3 migraine headaches per week.  In June 2008, the Veteran reported experiencing migraine headaches 3 to 4 times per week.  A July 2008 VA treatment note indicated that the Veteran reported daily, severe headaches which were suboccipital, in addition to migraines.  In January 2009, the Veteran reported experiencing one migraine per week which lasted 4 days at a time.  Later in January 2009, the Veteran indicated that she occasionally missed a half day or a full day of work due to migraine headaches, although the headaches usually ended in a half hour if well managed by medication.  

The Veteran was afforded a VA examination in April 2009, at which time she was diagnosed as having headaches of unknown etiology.  The Veteran described her headaches as originating on the right posterior aspect of her neck and then coming up the right side of her head with a throbbing sensation.  She reported experiencing one continual headache for up to 3 weeks at a time.  However, she denied nausea, blurred or double vision, and peripheral neuropathies.  She did report having difficulties with her memory, and indicated that she had to leave work due to headaches on two occasions in the past year.  Upon objective examination, there was no evidence of seizures, focal weakness or paralysis, balance problems, mobility or ambulation problems, speech problems, or swallowing problems.  In addition, there were no vision problems or hypersensitivity to light or sound.  

In correspondence dated in April 2009, a presumed relative indicated that the Veteran experienced several migraines per month that completely incapacitated her to the extent that she was in bed for extended periods of time.  The correspondence also expressed that the Veteran was extremely sensitive to sound and light.  

The Veteran was next afforded a VA examination in June 2010, at which time the examiner diagnosed her as having migraine headaches.  The Veteran reported experiencing headaches, nausea, and a shooting pain at the back of her neck.  Specifically, the Veteran reported experiencing headaches at least four days per week and indicated that they lasted approximately 4 hours at a time.  She further reported that she was unable to do anything when experiencing a headache.  The Veteran also indicated blurred vision, a change in vision, and left eye problems.  The Veteran was employed as a fulltime accounting technician at the U.S. Post Office, but indicated that she took "a lot" of days off due to her headache condition.  Upon objective neurological examination, the Veteran was normal.  

The Veteran was afforded her most recent VA examination in June 2011, at which time she was diagnosed as having migraine headaches.  The Veteran reported experiencing headaches with nausea, vomiting, and photophobia.  She continued to work fulltime as an accounting technician for the U.S. Post Office, and reported missing work only once per month.  Specifically, the Veteran reported that her headaches were precipitated by loud noises and large crowds, although sometimes there was no clear cause.  They occurred approximately 2 times per week and lasted 3 days at a time.  She indicated that she laid down to rest and used a heating pad to alleviate the headaches, but that she also had to care for her son and typically did not miss work.  The headaches were productive of pain, weakness, and fatigue.  Neurological examination showed that the Veteran was alert and oriented as to person, time, and place.  Cranial nerves were intact, as were sensory and motor examinations of the upper and lower extremities, bilaterally.  Station, gait, and balance were also normal.  Deep tendon reflexes were normal and equal in the upper and lower extremities, bilaterally.  

Pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100, for rating migraines, headaches with very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability warrant a 50 percent disability rating.  DC 8100 does not require that the Veteran  be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months.  When there are characteristic prostrating attacks averaging one in two months over the last several months, a 10 percent rating is for assignment.  With less frequent attacks, a noncompensable rating is warranted.  38 C.F.R. § 4.124a, DC 8100.  "Prostrating" is defined as extreme exhaustion or powerlessness.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  

Since filing her claim for an increased rating in October 2008, the Veteran has testified as to prostrating migraine headaches as frequently as 3 to 4 times per week, although there have been instances where she experienced one headache with an approximate duration of 3 weeks.  These headaches can be classified as "prostrating" because they are accompanied by at least some weakness and fatigue.  There is no evidence of record contrary to the Veteran's assertions.  Thus, the pertinent evidence of record reflects the Veteran's symptoms are more frequent than the characteristic prostrating attacks averaging one in two months contemplated in a 10 percent disability rating.  Based on the forgoing, the Board finds that the Veteran's disability picture more closely approximates a 30 percent disability rating from the date of her claim for an increased rating, October 27, 2008.  38 C.F.R. § 4.124a, DC 8100.  Although the rating period for consideration is from October 26, 2007, there is no clinical evidence of record establishing entitlement to a compensable rating during the one year period prior to receipt of the increased rating claim.  38 C.F.R. § 3.400 (2012).

The Board also finds that the Veteran is not entitled to a rating in excess of 30 percent.  As discussed above, the criteria for a 50 percent evaluation contemplate headaches with very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  Here, however, the Veteran's headaches have not been demonstrated to be "completely" prostrating.  Rather, the Veteran lays down and applies a heating pad to alleviate the headaches, but is still able to tend to the needs of her child and report to her job as a full-time accounting technician with minimal absences.  Severe economic inadaptability due to headaches alone has not been demonstrated.   As such, although the Veteran is entitled to a 30 percent rating for migraine headaches effective October 27, 2008, the preponderance of the evidence is against entitlement to a rating in excess of 30 percent for headaches at any time during the rating period. 


B.  Irritable Bowel Syndrome

The Veteran also seeks entitlement to an increased rating for her service-connected irritable bowel syndrome, which is currently evaluated as 10 percent disabling under Diagnostic Code 7319.  

VA records reveal treatment for irritable bowel syndrome manifested primarily by diarrhea.  

The Veteran was afforded a VA examination in April 2009, at which time the examiner did not render any diagnosis related to the gastrointestinal system.  The Veteran reported having trouble with her stomach for the past 10 years, and explained that if she consumed any meal of substantial size then there was a 50 percent likelihood that she would have a liquid bowel movement within 20 minutes.  She described a "crampy" sensation that was relieved by the bowel movement.  She denied an weight changes.  An examination of her abdomen revealed normal bowel sounds with no masses, guarding, tenderness, or rigidity.  

The Veteran was afforded her next VA examination in June 2010, at which time the examiner diagnosed her as having irritable bowel syndrome.  The Veteran again reported a "constant running stomach" and described a need to go to the bathroom almost immediately after eating.  She further reported always feeling hungry.  She described abdominal pain and diarrhea but denied any constipation or bloody or black stools.  An examination of the abdomen revealed normal bowel sounds, and no masses, rigidity, guarding, or tenderness noted.  

The Veteran was afforded her most recent VA examination in June 2011, at which time the examiner diagnosed her as having irritable bowel syndrome.  The Veteran denied any constipation, weight gain, weight loss, or fistula.  However, she reported sharp abdominal cramping prior to bowel movements as well as severe diarrhea every day.  Upon objective examination, there was evidence of diffuse, mild abdominal tenderness.  However, there was no rebound or guarding.  Her abdomen was soft and her bowel sounds were normal.  

At her October 2011 Travel Board hearing, the Veteran testified that she experiences explosive diarrhea soon after eating approximately twice per day.  She further testified that she often has accidents in public, and keeps a change of clothes in her cubicle at work in case of such incidents.  

Under Diagnostic Code 7319, a noncompensable rating is assigned for mild irritable colon syndrome with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  The maximum schedular 30 percent rating is assigned for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  Id.

With regard to coexisting abdominal conditions, VA regulation recognizes that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  38 C.F.R. § 4.113 (2012).  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Id.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  The Board also notes that, with regard to the schedule of ratings for the digestive system, section 4.114 expressly prohibits, in pertinent part, the combination of ratings under diagnostic codes 7301 to 7329, inclusive, which include the schedular criteria for irritable bowel syndrome (Diagnostic Code 7319).  

The Board has reviewed all evidence of record and finds that the Veteran's service- connected irritable bowel syndrome produces a "common disability picture" characterized by frequent episodes of diarrhea and cramping with abdominal distress.  As the rating criteria set forth in Diagnostic Code 7319 is based primarily on these symptoms, the Board concludes that the Veteran's various service-connected gastrointestinal disabilities are most appropriately rated together under Diagnostic Code 7319.  See 38 C.F.R. §§ 4.14, 4.113, 4.114. 

Applying the applicable rating criteria under Diagnostic Code 7913 to the evidence of record, the Board finds no tenable basis to grant a rating in excess of 10 percent.  In this regard, the record clearly shows that the Veteran experiences bouts of diarrhea with abdominal cramps on a daily basis.  The Board certainly considers these episodes frequent, but not "more or less" constant.  

Moreover, the Board finds that the evidence of record does not show that her gastrointestinal disability has risen to the level of severe impairment.  The evidence shows that the Veteran is generally able to perform her daily activities, albeit with some frustration regarding her symptoms.  Moreover, while the Veteran's disability has been productive of some abdominal tenderness and pain on examination, the VA examiners noted no evidence or signs of malnutrition, fistulas, and ostomies, or anemia.  The Veteran herself has denied any significant weight gain or loss.  The evidence of record shows no more than moderate gastrointestinal impairment.     

The Board sincerely recognizes that the manifestations of the Veteran's gastrointestinal disability can catch her off guard and cause some frustration and embarrassment.  Nonetheless, the evidence of record does not reflect that she is in more of less constant abdominal distress or that her disability causes severe functional impairment necessary to support a higher rating of 30 percent under Diagnostic Code 7319.  Accordingly, the Board finds that the Veteran's service-connected gastrointestinal disability most closely approximates the criteria for a 10 percent rating under Diagnostic Code 7319, which is assigned for "frequent episodes of bowel disturbance" with abdominal distress.  See 38 C.F.R. § 4.114. 

For the reasons discussed above, there is no evidence showing that the Veteran's service-connected irritable bowel syndrome warrants more than an initial 10 percent rating at any point during the pendency of this claim.  Thus, staged ratings are not appropriate.  Fenderson, 12 Vet. App. at 126. 


C.  Extraschedular consideration

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  The rating criteria reasonably describe the Veteran's disability levels and symptomatology due to her service-connected disabilities.  The evidence reflects that the Veteran has a frequency and severity of headaches and bowel movements considered in the rating criteria.  Moreover, the Veteran is gainfully employed as a fulltime accounting technician at the U.S. Post Office, and there has been no evidence of frequent hospitalization due to these disabilities.  Therefore, a further analysis under Thun is not warranted.  



ORDER

Entitlement to a disability rating of 30 percent, and no higher for migraine headaches, is granted, subject to the laws and regulations controlling the award of monetary benefits. 

A rating in excess of 10 percent for irritable bowel syndrome is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


